FILED
                             NOT FOR PUBLICATION                            OCT 20 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELDER ANIBAL FLORES-PASCUAL,                     No. 12-72509

               Petitioner,                       Agency No. A098-439-239

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Elder Anibal Flores-Pascual, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part

and deny in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s March 6, 2012 order dismissing

Flores-Pascual’s appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

Convention Against Torture, because he did not file a petition for review of that

order. See Stone v. INS, 514 U.S. 386, 405 (1995); Martinez-Serrano v. INS, 94

F.3d 1256, 1258 (9th Cir. 1996).

      Flores-Pascual does not raise any arguments in his opening brief regarding

the BIA’s denial of his motion to reconsider. See Martinez-Serrano, 94 F.3d at

1259-60 (issues not supported by argument are deemed waived). Thus, we deny

the petition for review.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                   12-72509